Citation Nr: 0731664	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  99-08 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to April 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO).

Procedural history

In November 1998, the RO received the veteran's claim of 
entitlement to service connection for a cardiovascular 
disability.  The April 1999 rating decision denied the claim, 
and he appealed.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in October 2001.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

Following the October 2001 hearing, the Board undertook 
additional development of the evidence in this case pursuant 
to authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) [codified at 38 C.F.R. § 19.9(a)(2) (2002)].  As a 
result of this development action, private and VA treatment 
records dated from March 1992 to August 2002 were obtained, 
and a May 2003 VA examination was conducted.

In Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) [DAV], however, the United 
States Court of Appeals for the Federal Circuit held that 38 
C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 
7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without 
remanding the case to the agency of original jurisdiction 
(the RO) for initial consideration.  As a result of the 
Federal Circuit's holding in DAV, the Board remanded the 
claim in October 2003 to allow for readjudication of the 
claim by the RO.  

The Board again remanded the claim in August 2004, after 
additional medical evidence was submitted by the veteran 
without a waiver following the issuance of the then most 
recent supplemental statement of the case (SSOC).  The RO 
subsequently denied the veteran's claim in a March 2006 SSOC.  

In May 2006, this case was once again remanded by the Board 
for additional development.  That development has been 
completed.  In a May 2007 the Agency of Original Jurisdiction 
(AOJ) issued a SSOC which continued to deny the veteran's 
claim.  The case has been returned to the Board.  


FINDINGS OF FACT

1.  The veteran is currently diagnosed with heart disease, 
including coronary artery disease and hypertension.  

2.  The veteran suffered from chest pains and had isolated 
reports of benign arrhythmias during service.  

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's cardiovascular disease is not 
related to any events or illness which occurred during 
service.  


CONCLUSION OF LAW

Heart disease was not incurred or aggravated during the 
veteran's military service, and may not be so presumed.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
heart disease.  Essentially he contends that chest pains and 
benign atrial arrhythmias he experienced during service were 
manifestations of his currently diagnosed coronary artery 
disease.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

Initial matter - Stegall concerns

This matter has been the subject of three prior remands.  
After careful review of the evidence of record, the Board has 
determined that the instructions contained in the Board's 
prior remands have all be carried out and the additional 
necessary development has been completed.  Cf. Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].  

Specifically with regard to the most recent May 2006 remand, 
in conformity with the Board's remand instructions, the 
veteran received additional notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) in May 2006; a December 2006 
medical opinion has been associated with the veteran's VA 
claims folder; and the claim was readjudicated via the May 
2007 SSOC.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court)  stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated March 
16, 2001, March 10, 2005 and May 24, 2006.  In these letters, 
the veteran was advised of the provisions relating to the 
VCAA.  Specifically, he was advised that VA would obtain all 
evidence kept by the VA and any other Federal agency.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The VCAA letters specifically informed the veteran 
that for records he wished for VA to obtain on his behalf he 
must provide an adequate description of the records as well 
as authorization for records not held by the Federal 
government.  Additionally, the letters specifically informed 
the veteran of the criteria of a successful claim of 
entitlement to service connection.  

The Board notes that the March 2001 letter expressly notified 
the veteran that he could submit or describe additional 
evidence in support of his claim.  The veteran was further 
advised the veteran of the procedure for submitting any 
additional evidence.  See the March 2001 letter, pages 2-3.  
Moreover, the May 2006 VCAA letter sated as follows:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See the may 2006 VCAA letter, page 2.  
This complies with the requirements of 38 C.F.R. § 3.159 (b) 
in that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
April 1999.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.   
Since the VCAA was not enacted until November 2000, over a 
year after the initial rating decision, furnishing the 
veteran with VCAA notice prior to the adjudication in April 
1999 was clearly both a legal and a practical impossibility. 
Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error.  See 
VAOGCPREC 7-2004.
After the veteran was provided with complete VCAA notice in 
may 2006, and after giving him the opportunity to present 
additional evidence and argument, the claim was readjudicated 
in the May 2007 SSOC.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.   Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, as required by the Board's May 2006 remand, the 
veteran was specifically advised of elements (4) and (5), 
degree of disability and effective date by a letter dated May 
24, 2006.  

The veteran's claim has been denied based on a lack evidence 
as to elements (2) and (3), current existence of a disability 
and relationship of such disability to the veteran's service.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those two 
crucial elements.

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA, 
as is evidenced by his pleadings to the Court over the course 
of the eight years during which he has pursued this claim.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes the veteran's service medical 
records, private treatment records, and reports of VA 
examinations.  In that regard, pursuant to the Board's remand 
instructions a  VA medical opinion was obtained in December 
2006.  The results of that examination will be discussed 
below.  

In June 2007, the veteran submitted additional correspondence 
directly to the Board.  The correspondence was accompanied by 
the veteran's statement that he had no further evidence to 
submit and contained a restatement of his prior arguments 
concerning his in-service symptoms.  

The veteran has recently asserted that he is currently in 
receipt of Social Security Administration Disability (SSA) 
disability benefits.  Those records have not been obtained.  
Therefore, the Board has determined whether or not a fourth 
remand is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992) [VA's duty to assist includes obtaining records 
from SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits].

The records in question do not appear to be pertinent to the 
matter on appeal.  The veteran himself contends that he has 
no further evidence to submit.  More to the point, the 
veteran does not contend, and the Board believes that it 
would be highly unlikely, that SSA records would address the 
crucial matter in this case, the relationship between the 
veteran's well-diagnosed heart condition and his military 
service.  Therefore, an additional remand to obtain these 
records is not warranted.  
See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal].

Remanding the case to the RO at this juncture would 
accomplish nothing except to further delay resolution of this 
case, which is now almost a decade old. As the Court stated 
in Erspamer v. Derwinski, 1 Vet. App. 3, 11 (1990): "Ten 
years is an undeniably, and unacceptably, long time to have 
passed since [the appellant] first filed the claim for 
benefits with the VA. The delays have benefited neither the 
parties nor the public and they cannot be permitted to 
continue. The petitioner has a right to a decision on her 
claim."  Although resolution in the instant case has been 
delayed by numerous factors, many of which were not within 
the Board's control, the Board agrees with the stated goals 
of the Court and does not believe that another remand would 
be in the best interest of anyone. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110; 1131 (West 2002).

For certain chronic disorders, to include cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.   See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm. See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2006). 
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. See also the Court's discussion of this 
subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).



Analysis

The veteran is seeking entitlement to service connection for 
heart disease.  For the reasons set out immediately below, 
the Board has determined that the criteria for service 
connection are not met.  In the interest of clarity, a 
Hickson analysis will be employed.  

Regarding element (1), current disability, the veteran's 
ongoing VA treatment records indicate diagnosis of 
hypertension with a diagnosis in approximately 1997.  
Additionally, a private disability assessment dated January 
2005 includes diagnoses of coronary artery disease and angina 
pectoris.   Hickson element (1), current disability ,is 
therefore met.    

Moving to element (2), in-service incurrence of disease, the 
veteran's service medical records indicate that he 
experienced complaints of chest pains and benign arrythmias.  
These appear to have been transitory and to have resolved 
prior to the veteran's separation from service.  The 
veteran's service medical records are pertinently negative as 
to any diagnosis of coronary artery disease or hypertension.  
In that regard, the Board notes that the veteran's blood 
pressure at his January 1991 separation examination was 
110/80, within normal limits.  See the Board's discussion of 
hypertension, above.

The  December 2006 VA reviewer noted the veteran's in-service 
history of chest pains and benign arrhythmias.  The reviewer 
determined that those complaints were due to other causes 
(specifically, in-service chest pains in January 1979 were 
due to depression and pains noted in April 1990 were due to 
musculoskeletal pain).

There is no competent medical evidence which supports the 
veteran's claim that he had cardiovascular disease in 
service.  The veteran has been accorded ample opportunity to 
submit such evidence to VA; he has not done so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].    

The Board has considered the veteran's contentions to the 
effect that the in-service  reports of chest pain and 
arrythmias signified the presence of heart disease.  However, 
it is now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis, date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered by the veteran are not competent medical evidence and 
do not serve to establish the existence of  heart disease in 
service.

The Board further observes that the presumptive provisions 
contained in 38 C.F.R. § 3.309(a) have also not been met in 
this case.  There was no evidence of any cardiovascular 
disease or hypertension at separation service or for a number 
of years thereafter.  Treatment for this condition did not 
apparently commence until 1997, over six years after the 
veteran's separation from service. 

Accordingly, Hickson element (2), in-service incurrence of 
injury or illness is not shown and the claim fails on that 
basis.  

With respect to the remaining Hickson element, medical nexus, 
although the record is replete with treatment records 
concerning the veteran's cardiovascular complaints, there is 
of record only one competent and probative medical opinion 
addressing the relationship, if any, between the veteran's 
service and his current disease.  The December 2006 VA 
examiner discounted any relationship between the veteran's 
military service an his currently diagnosed heart problems.  
The examiner concluded that the veteran's current 
disabilities were more likely than not due to his  1 1/2 pack 
per day smoking habit.  Accordingly, this opinion is against 
the veteran's claim. 

The Board notes the veteran's contentions that in-service 
chest pains are related to his current condition.  As noted 
above, the veteran is not a competent source of such a 
medical opinion.  See Espiritu, supra.  

 
Accordingly, the Board finds that Hickson element (3) medical 
nexus, is also not met and the claim fails on that basis as 
well.  

For the reasons set out above, the Board has found that the 
competent and probative medical evidence is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied.

Additional comments

As discussed above, the veteran's cardiovascular disorder has 
been attributed to the use of tobacco products. The veteran 
has not specifically contended that smoking in service led to 
his headache disability.  In any event, any such claim would 
be barred by operation of law.  See 38 U.S.C.A. § 1103 and 38 
C.F.R. § 3.300(a), which command that a disability will not 
be considered service-connected on the basis that it resulted 
from injury or disease attributable to a veteran's use of 
tobacco products during service.

Additionally, to the extent that the veteran is seeking 
service connection for a condition which manifests as chest 
pains, the Board notes that his has already been granted.  An 
August 1991 rating decision granted service connection for 
left lower lobe pulmonary nodule. At that time, it was 
expressly stated by the RO that chest pain was considered a 
part of the service-connected pulmonary condition.  
See discussion section of the August 1991 rating decision. 
Therefore, insofar as the veteran seeks entitlement to 
service connection for chest pain and chest pain has been 
attributed to the service-connected left lower lobe pulmonary 
nodule, his claim has already been granted.




ORDER


Entitlement to service connection for heart disease is 
denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


